                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

UNITED STATES OF AMERICA,                     )
                                              )
                       Plaintiff,             )       No. 18-cr-149
                                              )
               v.                             )       Judge Sharon Johnson Coleman
                                              )
MILLARD WILLIAMS and ROLAND                   )
BLACK,                                        )
                                              )
                       Defendants.            )

                         MEMORANDUM OPINION AND ORDER

       Defendants Millard Williams and Roland Black were charged with drug-related offenses in a

March 2018 indictment. Due to the COVID-19 pandemic, the Court has had to reschedule

defendants’ jury trial, which is now set for June 18, 2021. Before the Court is defendants’ motion to

quash the seizure of a United States Priority Mail Express parcel with a tracking number

EL453854231US and suppress the furanyl fentanyl seized from the parcel pursuant to Federal Rule

of Criminal Procedure 12(b)(3)(C). For the reasons discussed below, the Court denies defendants’

motion.

Background

       On February 21, 2017, defendant Williams was arrested in Georgia based on a federal

criminal complaint and arrest warrant issued in case number 16-CR-371 in the Northern District of

Illinois. Williams was charged with possession of a controlled substance, namely, MDMA (ecstasy),

with the intent to distribute. He was detained in Georgia until March 2, 2017, at which time he was

transferred to the Metropolitan Correctional Center (“MCC”) in Chicago arriving on March 6, 2017.

       While detained in Georgia, Williams made recorded jail calls to his co-defendants Black,

Willie Alexander, and Michelle Jamison that were monitored by Homeland Security Investigations

(“HSI”). For example, during a call on February 28, 2017, Alexander told Williams that both of his
“letters” were at the “shop” located in Atlanta. Williams then asked for the last two digits on the

package and Alexander responded “83HK” indicating the international tracking number. Later in

the phone call, Alexander stated that he was supposed to send “it” to Maria Gonzalez at 1008 North

Springfield Avenue, Chicago, Illinois 60651.

       Based on these calls, HSI Special Agent Mark Wasunyk (“Agent Wasunyk”) requested

United States Postal Inspector Alex Lupiani (“Inspector Lupiani”) to check for packages en route to

the North Springfield Avenue address in Chicago. Utilizing the post office database, Inspector

Lupiani identified the Priority Mail Express parcel with a tracking number EL453854231US

addressed to Maria Gonzalez in Chicago. The package had a return address of Marion Wilson, 2470

Camellia Lane NE, Atlanta, GA 30324. Further, according to a law enforcement database, the

sender and recipient names on the parcel were not associated with the listed addresses. On March 6,

2017, after calling the local post office to confirm the package was there, Inspector Lupiani seized

the package and brought it to his office.

       Thereafter, agents utilized postal records to match the “83HK” referenced in the call made

in February 2017 with a package that was shipped from Hong Kong to an Atlanta address.

Inspector Lupiani also searched the telephone number associated with Williams’ call through

Facebook and Instagram learning it was associated with Alexander.

       Agents then obtained a search warrant for the package and recovered two bags of an

unknown white powder weighing approximately 508 grams and 517 grams, respectively. Powder

from one of the bags field tested positive for furanyl fentanyl. On March 8, 2017, an anticipatory

search warrant was signed for the North Springfield Avenue address. The following day, an

undercover law enforcement officer delivered the package to a female later identified as Janet

Vazquez. Upon receipt, Vazquez and co-defendant Black entered an apartment building. Once law




                                                  2
enforcement was alerted that the package was opened, they executed the search warrant and arrested

Black.

           Williams is charged with conspiracy to possess with intent to distribute 100 grams or more

of furanyl fentanyl and related offenses. Black is charged with attempted possession with intent to

distribute 100 grams or more of furanyl fentanyl.

Discussion

Timeliness/Good Cause

           The government first argues that defendants have failed to demonstrate good cause under

Rule 12(c)(3) for filing this “untimely” motion to suppress more than three years after the

indictment was returned. See United States v. Young, 955 F.3d 608, 615 (7th Cir. 2020). Not only does

the necessity of resetting trial deadlines and motion dates due to the COVID-19 pandemic establish

good cause, but because the trial date is now set for June 18, 2021, the motion to suppress is not

untimely in the first instance.

Standing

           Next, the government maintains that Black and Williams do not have standing to bring their

motion to suppress because they were neither the sender nor recipient of the Priority Mail Express

parcel. See United States v. Koenig, 856 F.2d 843, 856 (7th Cir. 1988). That a package was not sent or

received by a defendant does not amount to a per se rule that defendant has no standing. See United

States v. Evans, Case No. 99-cr-01, 2001 WL 243287, at *4 (S.D. Ind. Jan. 31, 2001) (Hamilton, J.)

(distinguishing Koenig). This is because standing for a Fourth Amendment challenge relates to a

defendant’s “legitimate expectation of privacy.” United States v. Rodriguez-Escalera, 884 F.3d 661, 667

(7th Cir. 2018). In Evans, for example, although the package was not addressed to the defendant,

evidence in the record indicated that defendant had a privacy interest in the package. Evans, 2001

WL 243287, at *4.


                                                    3
        Here, evidence in the record establishes that both Williams and Black had legitimate privacy

interests in the package. While detained in Georgia, Williams made a series of calls to his co-

defendants orchestrating the shipment of the package to Chicago. In turn, Black took steps to

secure the receipt of the package and was arrested after law enforcement officers executed a warrant

at the designated address. This evidence demonstrates defendants’ legitimate privacy interests in the

package, and thus, defendants have standing to bring the present motion.

Motion to Suppress

        The Fourth Amendment’s protection against unreasonable searches and seizure extends to

packages placed in the mail and is governed by the reasonable suspicion standard. United States v.

Van Leeuwen, 90 S.Ct. 1029, 397 U.S. 249, 251-52, 25 L.Ed.2d 282 (1970). “Reasonable suspicion is

a ‘commonsense, nontechnical’ concept that deals with ‘the factual and practical considerations of

everyday life on which reasonable and prudent men, not legal technicians, act.’” United States v.

Wanjiku, 919 F.3d 472, 488 (7th Cir. 2019) (quoting Ornelas v. United States, 517 U.S. 690, 695, 116

S.Ct. 1657, 134 L.Ed.2d 911 (1996)). “Reasonable suspicion must account for the totality of the

circumstances” and requires “more than a hunch but less than probable cause and considerably less

than preponderance of the evidence.” United States v. Reedy, 989 F.3d 548, 552 (7th Cir. 2021)

(citation omitted).

        Defendants move to quash the seizure of the Priority Mail Express parcel and suppress the

furanyl fentanyl seized from the parcel arguing that the government lacked a reasonable suspicion

because Inspector Lupiani only had a “hunch” that it contained contraband. Looking at the totality

of the circumstances surrounding the investigations conducted by HSI and the postal inspectors—

keeping in mind the collective knowledge doctrine—there is an abundance of evidence that

Inspector Lupiani had a reasonable suspicion that the package contained contraband. United States v.




                                                   4
Eymann, 962 F.3d 273, 284 (7th Cir. 2020) (“where law enforcement authorities are cooperating in an

investigation, as here, the knowledge of one is presumed shared by all.”) (citation omitted).

        In particular, HSI had been investigating Williams since at least 2015 resulting in the criminal

complaint in 16-CR-371. Regarding the 2016 case, a special agent with HSI averred that United

States Customs and Border Protection officers at O’Hare International Airport intercepted three

parcels containing MDMA that were eventually delivered to a Chicago address where Williams was

present or had just fled. Postal Inspectors recovered MDMA, drug distribution supplies, and a

semi-automatic handgun when searching the apartment. Meanwhile, one day after Williams was

charged in June 2016, he fled and became a fugitive.

        HSI was involved in Williams’ arrest on February 21, 2017 following the delivery of an

international parcel containing narcotics. At that time, state law enforcement searched Williams’

apartment pursuant to a warrant and recovered additional narcotics. Thereafter, while detained in

Georgia, Williams made recorded jail calls to his co-defendants that were monitored by HSI. As

discussed, during these phone calls, Williams orchestrated the shipment of the package, the contents

of which originated in Hong Kong.

        Based on HSI’s investigations, Williams’ history of shipping narcotics that originated

overseas, and the February 2017 phone calls concerning the shipment to Chicago, HSI Special

Agent Wasunyk requested Inspector Lupiani to check for packages en route to the North

Springfield Avenue address in Chicago. Before seizing the package, Inspector Lupiani identified the

Priority Mail Express parcel with a tracking number EL453854231US addressed to Maria Gonzalez

in Chicago and concluded that the purported sender and recipient were not associated with the

respective addresses. On March 6, 2017, after calling the local post office to confirm the package

was there, Inspector Lupiani seized the package and brought it to his office. Based on these

objective, articulable facts taken together with rational inferences, Inspector Lupiani had a


                                                   5
reasonable suspicion that the package contained contraband. The Court therefore denies

defendants’ motion.

Evidentiary Hearing

        The Court denies defendants’ request for an evidentiary hearings because there are no

disputed issues of material fact that will affect the outcome of the motion to suppress. United States

v. Edgeworth, 889 F.3d 350, 353 (7th Cir. 2018).

Conclusion

        For the foregoing reasons, the Court denies defendants’ motion to suppress and request for

an evidentiary hearing [259].

IT IS SO ORDERED.

Date: 5/10/2021
                                                   Entered: _____________________________
                                                            SHARON JOHNSON COLEMAN
                                                            United States District Judge




                                                     6
